





CITATION: Sauve v. Quebec (Attorney General), 2011 ONCA
      369



DATE:  20110509



DOCKET: C50013



COURT OF APPEAL FOR ONTARIO



Weiler, Blair and Karakatsanis JJ.A.



BETWEEN



Gary Sauve



Plaintiff  (Appellant)



and



Attorney
          General of Quebec

Surete De Quebec, Roland Leblanc



Defendants (Respondents)



Gary Sauve, in person



Jean Faullem, for the Attorney General of Quebec



Heard: May 2, 2011



On appeal from the judgment of Justice Robert Maranger of the
          Superior Court of Justice, dated January 19, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The appellant, Gary Sauve, appeals to the Court of Appeal for Ontario
    from the order of Honourable Judge Maranger dated January 19, 2009 made at the
    Ontario Superior Court in the City of Ottawa, Ontario dismissing his statement
  of claim.

[2]

We are satisfied that the motion judge did not err in dismissing this
    Statement of Claim against the Attorney General of Quebec and its agents. We
    agree with the motion judge that the Province of Quebec has procedural immunity
    against such a suit in Ontario.

[3]

The Crown is immune against suit except as expressly provided by statute
    or by necessary implication. While the provincial legislation permits suits
    against the Crown, it provides the manner in which those suits may be brought.
    The
Quebec Civil Code
provides specific rules governing actions against
    the Province of Quebec. Those rules apply only to Quebec actions. Thus, the
    legislation permitting proceedings against the Crown in right of the province,
    renders Quebec liable to be sued in the courts of its own province but not in
    the courts of other provinces.

[4]

Clearly this case does not fall within the common law exception for
    actions based upon a provinces commercial activity in another province. Nor is
    there any authority in Ontario permitting such suits.

[5]

As a result, there is no need to deal with the other grounds of appeal.
    The appeal is dismissed.


